 In the Matter of UNITEDSTATES GYPSUM COMPANY, EMPLOYERandUNITED UNIONWORKERSOF UNITED STATESGYPSUM COMPANY(UNAFFILIATED), PETITIONERCase No.2-RC-250I.-Decided November 8, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before I. L. Broadwin, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner and the Employer agree that all production andmaintenance employees at the Employer's gypsum wallboard, paint,and plaster plant at New Brighton, New York, excluding office andclerical employees, professional employees, watchmen, guards, andsupervisors as defined in the Act, constitute an appropriate bargain-ing unit.The parties disagree, however, as to the leadermen, boardmachine men, and the laboratory testers, the Petitioner desiring toinclude, and the Employer to exclude, them from the unit.Laboratory testers:There are 22 testers or quality-control em-ployees.The testers work in both departmental laboratories,' andin the main laboratory.All testers are under the separate super-vision of a quality supervisor.They perform the usual functions of1The departmental laboratories are subdivisions of the main laboratory and are locatedin the respective departments for the convenience of the testers.92 NLRB No. 5.180 UNITED STATES GYPSUM COMPANY19such employees, making tests of the Employer's products and of prod-ucts of competitors.In a prior proceeding involving these employees, the. Board foundthat they constituted a separate appropriate unit.2The employeesthen selected District 50, United Mine Workers of America, the sameunion that represented the production and maintenance employees,as their bargaining representative.These employees have apparentlynever been bargained for as part of the production and maintenanceunit.In view of the technical nature of their work and the priorhistory of bargaining at this plant, and in accordance with our previ-ous decisions as to similar employees in other plants of the Employer,we shall exclude testers from the unit. 3Board machine men and the leadermen:There are threeboardmachine menon the payroll, one on each shift.Their immediatesupervisor, in each instance, is a board plant shift foreman who super-vises the operation of the entire board machine, at which the boardmachine man is stationed.The board machine is several stories highand 850 feet long, and is used in the Employer's, operations for themanufacture of gypsum board.Each board machine operator isresponsible for maintaining the proper proportions in the materialsused, and for the proper edging of the wallboard.He must see thathis area is clean and that the machine is properly prepared for weekend shutdowns.He also makes some of the entries in a log, contain-ing data as to the manufacture of the board and the ingredients used.The crew working with each board machine man is made up of thefollowing : Mixer man, edgeman, stucco man, puddler, supply man,paperhanger, and on occasion, an emulsion man.Each board ma-chine man receives from 8 to 20 cents per hour more than the otherson the crew.There are 19leadermanwith the following classifications : Take-offleadermen, kettle mill leaderman, block plant leadermen, paste paintleadermen, paint shipping leaderman, manufacturing leaderman,perf-a-tape department leaderman, track leaderman, raw materialsleaderman, and boat loading leadermen.Each leaderman is super-vised by a department foreman who is in charge of the entire depart-ment.The crew working with each leaderman varies from depart-ment to department, and ranges generally from 6 to approximately15 employees 42United StatesGypsum Company,70 NLRB 1345.sUnited States Gypsum Company,91 NLRB 404;79 NLRB 48;72 NLRB 863.*The record shows that the manufacturing leaderman(in the dry paint section) has 25employees in his crew.However, the Employer's organizational chart indicates that thedry paint department foreman, unlike other departmental foremen, has an assistant toaid him in his duties. 20DECISIONS OF NATIONAJ LABOR RELATIONS BOARD'A crew operation under the leaderman is similar to the crew opera-tion under the board machine man. Thus a crew, working with theleaderman, 'is responsible either for the operation of a section of theEmployer's large manufacturing machines, or for various loading andunloading operations.Each crew is composed of some employeeswho are skilled in the operation to which they are assigned.Boththe leadermen and the board machine men move about among themembers of their crew for much of their working day.All leadermen, board machine men, and other employees, exceptpacking department employees who are pieceworkers, are hourly paidand punch a time clock. Foremen and other supervisors are paid ona salary basis.The vacation program for the board machine mennand the leadermen is the same as for other employees, while the vaca-tion program established for the foremen and other supervisors variesconsiderably.Leadermen have the same rules of seniority as do mem-bers of their crew.In 1939, the Employer and United Gas, Coke & Chemical Workersof America executed a contract covering the production and main-tenance employees at the Employer's New Brighton plant.From3.941 to 1948 the Employer was in continuous contractual relationshipwith District 50, United Mine Workers of America covering the sameemployees.The last contract was for 1 year and expired June 16,1948.The board machine men and the leadermen have been includedin the unit as production and maintenance employees during thisentire period of bargaining.The Employer argues that since the last collective bargaining con-tract the plant has increased the number of its employees, and there-fore the responsibility of the leadermen has increased considerably.Expansion in the number of employees and increase in amount ofproduction are not controlling here in determining the supervisorystatics of leadermen and board machine men.The record shows that the board machine men and the leadermencoordinate all operations of the men with whom they work. Theyare more experienced and receive a somewhat higher wage. The Em-ployer contends, therefore, that all this indicates that they responsiblydirect the work of their crews.However, their direction is routineInd follows closely upon the schedules and orders of their super-visors.The department foreman maps out the production schedule,and the leaderman conveys this schedule to the otheremployees- withinthe department. In our opinion, they function, in these respects, as5The classification of take-off leaderman did not exist at the time of the last contract-with-District 50, UnitedMineworkers. UNITED. STATES GYPSUM- COMPANY-.21a more experienced worker in relation to his coworkers ;-they are nolnmore than straw bosses or group leaders..The Employer further contends that the board machine men andthe leadermen have authority to make recommendations affecting thestatus of the members of their crews.However, the record disclosesno evidence that these employees have ever been told that they possessthe power of effective recommendation, and when they do make rec-ommendations, a separate investigation is made by either the depart=ment foreman or the superintendent before any final action is; taken.eThere is no evidence in the record that either leadermen or board ma-chine men attend foremen's or supervisors' meetings.However, therecord does indicate that safety meetings cannot be called by the lead-ermen or by the board machine men, but in all instances are calledby the foremen or superintendents.'Although the board machinemen and the leadermen maintain records of production and mayfrom time to time reject or report defective products, this alone is notconclusive on their status as supervisors.We have recently considered the unit disposition of employees withsimilar functions at other plants of this Employer and found suchemployees to be part of the production and maintenance unit." Inview of all the foregoing, including the fact that these employees havebeen bargained for as part of the production and maintenance unit,and on the basis of the entire record, we find, contrary to the conten-tions of the Employer, that the board machine men,9 and the leader-men are not supervisors within the meaning of the Act.We shall,therefore, include them in the unit.We find that all production and maintenance employees at the Em-ployer's gypsum wall board, paint, and plaster plant at New Brighton,New York, including board kiln men, board machine men, leader-6A leaderman or board machine man may sendan employee home for a day if thatemployee reportsfor work intoxicated,or is absentfrom work withoutexcuse, or commitssome other violationof the Employer's rules.The leaderman or the boardmachine manreports such actionto the department foreman or superintendent at the first opportunity.The foregoing is the extent of his authorityin discipliningemployees, and, in ouropinion, amountsto no more thangiving effectto a well routinized pattern of plantdiscipline.4The leadermendo not participatein the Employer's safety award programestablishedfor the employees,but instead,are given a dinner bythe Employerfor an unusual safetyrecord.8UnitedStates GypsumCompany,91 NLRB No. 33; 91 NLRB 404; 85 NLRB 162.'The Employerurges thatour finding,inUnited StatesGypsum Company,85 NLRB 9,that boardmachine men were supervisors,is controlling.However, on the factsbefore us,we find that board machinemen are more like the board machineoperators whom wefound to be nonsupervisory inUnited StatesGypsum Company,91 NLRB No. 33. Othercases relied uponby the Employerare also clearly distinguishable. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDmen,10 but excluding office and clerical employees," professional em-ployees,12 testers, watchmen, guards, executives, foremen, and othersupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in- thisvolume.]10 The parties agree that Fred Daley and Mike Andrescavage are acting foremen andshould be excluded from the unit.We shall exclude them as foremen.11Excluded as office and clerical employees are four clericals who work in the plant.They are under the office manager, and are located in the plant for convenience.12 Inthis category are the plant engineer, assistant plant engineer, two chemists, twotrainees, and a board engineer.